PER CURIAM.
The appellant, Paula Mabrey, pled guilty to two counts of aggravated assault on a police officer, one count of possession of a fraudulent prescription and one count of forgery. The trial court sentenced the appellant to twelve (12) years imprisonment with minimum mandatory terms of one year for each count of aggravated assault on a police officer, to run concurrently.
In determining the guidelines range for sentencing of the appellant, the trial court applied legal constraint points four times, once for each count charged. We reverse on the authority of Flowers v. State, 586 So.2d 1058 (Fla.1991). Legal constraint points are only to be applied once, rather than in multiples. See also Brown v. State, 591 So.2d 1069 (Fla. 4th DCA 1991).
The appellant’s sentence is reversed and we remand the case for resentencing in accordance with Flowers.
DOWNEY, STONE and POLEN, JJ., concur.